Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Claims 1-20, 22-43, 48, 49, 55-57, 71, 73, and 79-80 have been canceled.
Claims 21, 44-47, 50-54, 58-70, 72, 74-78, and 81-97 have been examined.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

With regards to Applicant’s argument that Kibler teaches the need to maintain the curvature of the sidewalls in order to permit an efficient aerodynamic profile, Examiner respectfully notes that nowhere in the Kibler reference does it state that there is a “need” to maintain curvature.  The 

Similarly, with regards to Applicants argument that Wood teaches against that taught by Kibler, Examiner reminds applicant that simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof.  In re Beattie, 974 F.2d 1309, 1312-13, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).  “We will not read into a reference a teaching away from a [proposed modification when] no such language exists” See Dystar Textilfarben GmbH& Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356,1364 (Fed Cir. 2006).  Further, the proper test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences therefrom (see In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968)) and skill, rather than the converse, is presumed on the part of those of ordinary skill in the art (see  In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985)).
In this instance, Kibler teaches that the panel has a curvature, but never disparages any alternatives or even implies a teaching away from modifying the profile of the panel.  Wood clearly teaches (in having varying embodiments as shown in Figures 14A-15C and Paragraph 95) that modifying the panel of Kibler to be planar in shape, or as an alternative, have curvilinear surfaces would be within the skill of one of ordinary skill in the art with a reasonable expectation of success.  

With regards to the arguments that “such a speculative embodiment…would then further include positioning the laterally extending deflector panel further forward on the vehicle consistent with Wood’s teaching”, Examiner reminds applicant that one cannot show nonobviousness by attacking Ex parte Wright Appeal 2006-000003, slip op. at 8 (BPAI Apr. 6, 2006) (informative opinion); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Kibler et al disclose these features and Wood is relied upon to teach the option of the panel to be flat or curved.  In other words, the base reference, Kibler et al, already teach the ‘forward location’ of the wheel aligned section and Examiner relies upon Wood to teach that the panel may be flat or curvilinear. 

In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, "it should be too well settled now to require citation or discussion that the test for combining references is not what the individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lowermost panel level is positioned no lower than an elevation above the bottom of the wheel assembly equal to two-thirds the diameter of the wheel assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 93, 96, and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case the limitation of “wherein the lowermost panel level is positioned no lower than an elevation above the bottom of the wheel assembly equal to two-thirds the diameter of the wheel assembly” was not set forth in the original disclosure.  
Examiner note: Applicant referenced in the remarks that the support for such a limitation is known from the disclosure in the spec of the uppermost approximate one third section of the wheel likely contributing most of the drag upon the wheel and that by shielding this section, drag can be reduced.  However, there is no explicit disclosure of the panels having a specific height such that the lower most portion of the panels are positioned no lower than an elevation above the bottom of the wheel assembly equal to two-thirds the diameter of the wheel assembly-- only that shielding that upper one third section would reduce drag.
Claim Rejections - 35 USC § 103
Claims 21, 44-47, 50-54, 58-70, 72, 74-78, 81-92, 94, and 95 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kibler et al (US Patent 9,283,998) in view of Wood et al (US Patent Application Publication 2011/0204677).

Kibler et al disclose the apparatus and method for reducing drag on a terrestrial vehicle in forward motion on a horizontal plane significantly as claimed.

However, Kibler et al do not explicitly disclose said rearmost laterally outermost panel being flat across a major laterally extending portion thereof.
Wood et al teach a similar wheel assembly having a number of wind deflecting panel configurations, specifically showing in Figures 13B and 15B wherein a wheel-aligned section of the panel assembly can be either curved (Fig 13B) or flat (Fig 15B; See also paragraph 95) which interchangeably aid in redirecting air outboard along the surfaces of the panels and thus these panel arrangements are disclosed as equivalent structures known in the art.  Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  Therefore, because these two panel configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious skill in the art would have found it obvious to substitute the flat panel configuration in place of the curved configuration to aid in redirecting air outboard along the surfaces of the panels.  Such an engineering design choice to one of ordinary skill in the art would produce expected and predictable results. 


Wood et al teach a similar wheel assembly having a number of wind deflecting panel configurations, specifically showing in Figure 9A wherein the laterally outermost portion is disposed no lower than a lowermost panel level, said lowermost panel level being positioned no lower than the midmost level of the axle and wherein such a reduced width can be applied to any portion of the assembly, forward or aft (Par. 0060).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laterally outermost portion of the rearward laterally extending panel of Kibler et al to be disposed no lower than a lowermost panel level that is positioned no lower than the midmost level of the axle as taught by Wood et al as this is merely an engineering design choice to one of ordinary skill in the art producing expected and predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/18/2021